PER CURIAM
Petitioner seeks review of a Board of Parole order that revoked his parole. He contends that, at the time of the Board’s action, he was no longer on parole, because his “good time” release date had passed. However a prisoner does not accumulate good time while on parole, and the original good time release date is suspended. Ventris v. Maass, 99 Or App 85, 781 P2d 1224 (1989), rev den 309 Or 231 (1990).
Petitioner also contends that the Board improperly denied his request for appointed counsel for the revocation hearing. Petitioner never denied that he violated the conditions of parole or presented any reason justifying appointment of counsel. The Board did not err in denying his request. ORS 144.343(3) (f).
Petitioner’s remaining contention does not warrant discussion.
Affirmed.